DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (CN 105607185 A combined with a translation accompanies this Office action; “Jia”) with obviousness evidenced by Kippenberg et al. (US 20210072459; “Kippenberg”) and/or Villa et al. (US 20200064706; “Villa”).
	Regarding claim 1, Jia teaches an optical coupling structure, comprising a silicon wafer three-layer structure (i.e. the substrate) of a substrate silicon, a buried oxide [BOX] layer 302 and a top silicon layer 303 [e.g., fig. 3(a)], the component of the top silicon layer being silicon, which forms an optical waveguide by means of photolithography and etching processes (e.g., ¶s 0037, 0042-0043; photo-etching and etching); a first silicon dioxide [silica] covering layer 304 covering on the top layer silicon 303 waveguide to form a core layer 303/304 [e.g., fig. 3(a); ¶s 0044, 0046; layers 303 and 304 act together as a core relative to the even lower index clad layer 305]; and a second silicon dioxide covering layer 305 covering on the first silicon dioxide layer 304 as an upper cladding layer [e.g., fig. 3(a); ¶s 0044, 0046; layers 303 and 304 act together as a core relative to the even lower index clad layer 305]. The method for preparing the optical coupling structure, comprising preparing a silicon wafer three-layer structure (i.e. preparing a substrate), and forming a silicon waveguide on the substrate; covering silicon dioxide on the silicon waveguide to form a silicon dioxide core layer, and covering silicon dioxide on the core layer to form an upper cladding layer (see description, ¶s [0035]-[0048], and figures 1-3).
Claim 1 differs from Jia in that: the component of the optical waveguide is different. However, lithium niobate and silicon are both conventional optical waveguide materials in the art, and using lithium niobite to replace silicon as an optical waveguide material is a conventional adjustment in the art at least as evidenced by Kippenberg (Kippenberg ¶ 0114: obvious to substitute lithium niobite waveguides for silicon waveguides) and/or Villa (e.g., Villa ¶ 0003: using TFLN technology to form a lithium niobite waveguide core via etching the lithium niobite layer to form a ridge or rib over a buried oxide layer; i.e., uses the lithium niobite as the 
	Claim 2 further defines the core layer. Jia discloses that the end face of the core layer is rectangular (see figure 2), the thickness and width are both about 10 microns (see description, ¶s [0041] and [0042]), and the end face area obtained by calculation is about 100 microns.
	Claim 3 further defines the binder. Jia discloses that the binder is provided on the end faces of the core layer and the cladding layer in the light transmission direction, and the refractive index of the binder after curing is close to that of the silicon dioxide (see description, ¶ [0047], and figure 3), and the difference in the refractive index is a conventional adjustment in the art.
	Claim 4 relates to an optical coupling system. Jia discloses an optical coupling system, comprising a first single-mode optical fiber, a second single-mode optical fiber, an optical coupling structure and the connection relationship thereof (see description, ¶ [0047], and figure 3). Insofar as claims 1-3 referred are not inventive, claim 4 also is not inventive.
	The refractive index difference defined in claim 5 is a conventional adjustment in the art.
	The optical waveguide structure defined in claim 6 is disclosed in Jia (see description, ¶s [0038]-[0043], and figure 3).
	Claim 7 relates to a method for preparing an optical coupling structure, and said claim differs from Jia in that: the component of the optical waveguide is different (e.g., again, as has 
	Claims 8-10 further define the preparation method; however, the preparation method for a substrate, an optical waveguide, a core layer and a cladding layer is a known technique in the art.  Thus claims 8-10 are also rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mohammed et al. (US20140177995; fig. 1) and Sengupta (US 20130236193; fig. 4E) each teach similar technology to the applied reference Jia (see above rejections) which involves coupling from the edge of a planar/ridge waveguide having a cladding/lower-index-coating over a taper/prism which allows light coupled out of (or into in the reverse direction) the taper/prism to further expand (mode field expansion) in order to efficiently couple to a fiber core near the edge of the planar/ridge substrate/waveguide.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874